Citation Nr: 9900275	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-23 520 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arteriosclerotic 
heart disease.

4.  Entitlement to an increased disability rating for 
service-connected degenerative facet arthropathy, L4-L5 and 
L5-S1, and degenerative disc disease, L5-S1, currently rated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for 
service-connected Bells palsy with blepharospasm, currently 
rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for 
service-connected hemorrhoids, currently rated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from  September 1955 to May 
1976. 

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida.  A rating decision in December 1996 
denied service connection for hypertension, arteriosclerotic 
heart disease, and hypercholesterolemia.  It granted service 
connection for a low back disorder, evaluated as 10 percent 
disabling; hemorrhoids, evaluated as 10 percent disabling; 
and Bells palsy with blepharospasm, evaluated as 10 percent 
disabling.  

The veteran testified at a hearing at the RO in August 1997.  
A transcript of that hearing is in the claims folder.

A hearing officers decision in October 1997 increased the 
rating for the low back disorder to 20 percent.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he had an elevated blood pressure 
reading at retirement from service and also had complaints of 
chest pain during service.  Subsequently, the evidence 
establishes that he developed heart disease.  It is contended 
that this claim is plausible and is therefore well grounded.  
It is requested that the case be remanded for a cardiology 
examination to determine if the currently diagnosed 
arteriosclerotic heart disease/hypertension had its onset in 
service.  

The veteran maintains that his low back disorder has 
increased in severity and a new examination is requested.  He 
stresses that there was no serious consideration of the pain 
factor and functional loss due to the pain.  He maintains 
that the back disorder should be evaluated under Diagnostic 
Code 5293 because he appears to have some neurological 
problems.  In addition, surgery of the back has been 
discussed.  He contends that the current 20 percent rating is 
not adequate.  

The veteran also contends that the service-connected Bells 
palsy and hemorrhoids have worsened.  He has constant itching 
and bleeding as a result of the hemorrhoids.  He requests new 
examinations for these conditions.      


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has failed to 
satisfy the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claims of entitlement to service connection for 
hypercholesterolemia, a heart condition, and hypertension. 
are well grounded.  It is also the decision of the Board that 
the preponderance of the evidence is against the claims for 
increased disability ratings for a low back disorder, 
hemorrhoids, and Bells palsy.


FINDINGS OF FACT

1.  Hypercholesterolemia is a laboratory finding of a high 
level of cholesterol in the blood.

2.  No competent evidence has been presented or secured in 
this case to render plausible a claim that a heart disorder, 
including hypertension, had its onset during service or that 
any current cardiovascular disorder, including hypertension, 
is linked to service.

3.  The claim of entitlement to service connection for heart 
disease, including hypertension, is not plausible.

4.  The service-connected low back disorder is manifested by 
complaints of pain, 
x-ray evidence of degenerative changes, and no more than 
moderate limitation of motion, without evidence of any 
sciatic neuropathy involving the lower extremities.

5.  The veterans service-connected hemorrhoids are 
manifested by subjective complaints of swelling, pain, 
itching, and bleeding, a skin tag and excessive tissue in the 
anal canal without evidence of large or thrombotic 
hemorrhoids, anemia or fissures. 

6.  The veterans service-connected Bells palsy is 
manifested by complaints of increased sensitivity to cold and 
wind, sporadic twitching of the left side of the face, 
watering of the left eye, mild left facial weakness, and a 
slight drop of the left side of the mouth.  The 
symptomatology has not resulted in more than moderate 
incomplete paralysis. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypercholesterolemia is not well grounded, and there is no 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
hypertension is not well grounded, and there is no duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
cardiovascular disorder is not well grounded, and there is no 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a rating in excess of 20 percent for 
service-connected degenerative facet arthropathy, L4-5, and 
L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.72, Diagnostic Codes 5010-5292, 5293 
(1998).

5.  The criteria for a rating in excess of 10 percent for 
service-connected hemorrhoids have not been met.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1998).

6.  The criteria for a rating in excess of 10 percent for 
Bells palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.124, Diagnostic Code 8207 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service medical records disclose that in May 1967, the 
veteran complained that his back hurt after falling about six 
feet.  The ache was in the mid-thoracic region.  X-rays were 
okay.  In November 1968, the veteran complained of chest 
pain, after he was injured playing football.  On a physical 
examination in November 1969, his blood pressure was 130/80.  
In November 1970, he strained his back.  He complained of 
increasing lumbosacral pain.  He denied radiation.  He was 
seen for several days for back pain without radiation.  X-
rays of the lumbosacral spine were within normal limits.  

In March 1971, the veteran was seen with the complaint of 
pain in the neck and numbness of the left side of the face.  
Bells palsy on the left side was noted.  The previous night 
he was unable to close his left eye.  He had facial nerve 
paralysis.  He was given a patch to protect the left eye.  He 
was seen later in March with continued complaints of pain in 
the neck and partial paralysis of the left side of the face.  
He noted pain in the occipital and neck areas on the left 
side.  His sister had noted twitching of the left eye.   A 
few days ago he had awakened and found that he could not 
close the eye.  His lip was sagging.  He was seen at the 
dispensary and was told that nothing could be done except 
perhaps massage.  When seen a few days later, the examiner 
stated that the veteran definitely had a left facial 
paralysis (Bells Palsy).  He still had pain over the left 
side of his neck and face.  There was nothing to suggest 
involvement of the chordae tympani or involvement of the 
branch to the stapedius.  He denied any symptoms which would 
suggest any underlying systemic process.

In June 1971, his Bells palsy was thought to be resolving 
somewhat with tearing while eating.  In August 1971, he was 
seen with the complaint of low back pain of four days 
duration.  There was some radiation down the back and into 
the upper left thigh.  He could not bend from the waist.  He 
denied a history of heavy lifting or trauma.  There was no 
sensory loss.  The impression was paraspinal muscle strain.  
In March 1973, he was seen with the complaint of back ache.   
On the retirement examination in April 1976, blood pressure 
readings of 144/92 and 136/86 were recorded.  His heart and 
vascular systems were described as normal.  No other 
pertinent abnormality was noted.  

In May 1996, the veteran filed an informal claim seeking 
service connection for several conditions.  Outpatient 
treatment records from the VA outpatient clinic in Orlando, 
Florida, were requested by the RO.  In July 1995, the veteran 
had a chest x-ray and electrocardiogram (ECG).  The chest x-
ray was normal, as was the ECG.  In May 1996, he had another 
ECG which was abnormal, with Q waves in 2, 3, and AVF 
indicating possible inferior myocardial infarction (MI).

In June 1996, the veteran filed his formal claim for service 
connection for Bells palsy, hemorrhoids, and a back 
condition.  In August 1996, the veteran submitted a copy of a 
private x-ray report on his lumbar spine, done in July 1996.  
The x-rays were interpreted as showing mild curve, convex to 
the left; mild (3 mm) anterior slippage of L4-L5; mild 
hypertrophic changes of L4 and L5; L5-S1 marked narrowing 
with air vacuum sign; and old compression fracture of T12.  
The impression was degenerative joint disease.

The veteran was accorded VA examinations of the spine, rectum 
and anus, and cranial nerves in October 1996.  On the spine 
examination, the veteran gave a history of sustaining an 
injury to the back in the mid to late 1970s when he fell down 
a ladder on a ship.  Since then he had had progressive 
difficulty with some backache, nonradiating, and over the 
last several years this had progressed to difficulty holding 
the same position.  If he stood, sat, or lay down for more 
than three hours or so he developed a stiffness that was 
relieved by shifting position.  Occasionally he had such 
severe pain that he took muscle relaxants from his local 
doctor.  He had had some therapy for the low back condition 
in the past.  He stated that he saw a chiropractor who told 
him he had some compression fractures which were old.  He 
denied any radiation of pain into the legs.  

On examination, the veteran had Bells palsy affecting his 
left side.  He walked with a slight antalgic gait on the 
right.  He was able to toe walk and heel walk with good 
balance.  The spine was nontender to palpation.  No fixed 
deformity was noted.  There were no muscle spasms.  Forward 
flexion was to 60 degrees and backward extension was to 30 
degrees.  Left lateral flexion was to 35 degrees and right 
lateral flexion was to 35 degrees.  Rotation was to 45 
degrees bilaterally.  He did have evidence of pain with 
extension.  No neurological defects were noted.  Straight leg 
raising was negative bilaterally.  He had excellent strength 
in his knee flexion, extension, ankle dorsiflexion, plantar 
flexion, and extensor hallucis longus.  Deep tendon refluxes 
were 2/4 and symmetrical.  X-rays of the lumbar spine showed 
diffuse osteopenia and facet degeneration along with 
degenerative changes  in the disk at S1.  He also had facet 
degeneration at L4-5 facet with approximately 8 mm. of 
spondylolisthesis, L4 going on L5.  Diagnoses were: chronic 
low back pain; degenerative facet arthropathy L4-L5 and L5-
S1, degenerative disk L5-S1.

The examiner opined that the veteran had a degenerative 
condition in his back which was causing his low back pain.  
He seemed to obtain significant relief with a change in 
position, and occasional anti-inflammatories and an 
occasional muscle relaxant might be beneficial.  The examiner 
opined that these conditions were likely not caused by 
his injury; however, they were certainly accelerated or 
exacerbated by his injury.

On the rectum and anus examination, the veteran complained of 
frequent flare-ups, about 10 per year, which lasted five to 
six days.  He used Preparation-H or Anusol cream for these 
episodes.  He maintained that the flare-ups were associated 
with swelling, pain, itching, and bleeding if constipated.  
He referred to soiling of his underwear, especially when he 
had flatulence.  He denied incontinence, diarrhea, tenesmus, 
and fecal leakage.  The evaluation of the anus disclosed two 
groups of hemorrhoidal tissue, one at six oclock, and one at 
12 oclock.  The one at 12 oclock had a skin tag, apparently 
a dried out thrombosed hemorrhoid.  The rectal evaluation 
disclosed no masses or tenderness, but there was excess 
tissue inside the canal, probably, the internal hemorrhoids.  
Diagnoses included: internal and external hemorrhoids; 
arterial hypertension; arteriosclerotic heart disease; 
hypercholesterolemia.

On the cranial nerves examination, the veteran reported that 
in 1977 he awakened to find the left side of his face 
paralyzed.  Bells palsy was diagnosed.  Subsequently, he had 
developed some left-sides blepharospasm.  He saw a civilian 
neurologist who suggested the use of botulinus toxin blocks, 
but he felt apprehensive about this treatment.  He also 
noticed much watering of his left eye, particularly when he 
ate strongly flavored foods.  Under objective findings, the 
examiner reported left blepharospasm with a mild left facial 
weakness most noticeable in the periorbital and supraorbital 
portion of his face.  In addition, there was some slight 
droop of the left angle of his mouth.  There was no 
indication of other neurological involvement.  The nerve site 
was identified as the left facial nerve.  The residual 
paresis was described as mild.  Blepharospasm was moderate.  
The diagnoses were: left residual paresis; left 
blepharospasm.

In December 1996, the RO, in pertinent part, granted service 
connection for Bells palsy with blepharospasm (10 percent); 
hemorrhoids (10 percent); and degenerative facet arthropathy 
L4-5 and L5-S1, and degenerative disc L5-S1 (10 percent).  
The RO denied service connection for arterial hypertension 
and arteriosclerotic heart disease with hypercholesterolemia.  
The veteran initiated an appeal.  In August 1997, he had a 
hearing at the RO.  He presented medical records consisting 
of VA outpatient treatment records dated from February to 
July 1997.  Left cranial nerve VII paresis was noted in 
February 1997.  In June 1997, the veteran was seen with 
complaints of increasing low back pain of one weeks 
duration.  He denied any injury.  He also complained that his 
hemorrhoids were bothering him.  On examination, flexion was 
20 degrees, and lateral bending and extension were 10 to 20 
degrees.  There was no muscle tightness.  Straight leg 
raising was negative.  Motor strength was five out of five, 
and deep tendon reflexes were equal bilaterally.  The 
impressions were acute low back strain and hemorrhoids.  
There were no findings relating to the hemorrhoids.  In July 
1997, the veteran underwent a flexible sigmoidoscopy, which 
revealed diverticular disease of the lower distal bowel and 
was otherwise normal.

In August 1997, the RO received copies of treatment records 
of the veteran from A.R. Rodriguez, M.D., for treatment from 
October 1995 to June 1997 for inferior myocardial infarction, 
coronary atherosclerotic heart disease, hyperlipidemia, and 
hypertension.  The veteran was admitted to Winter Park 
Memorial Hospital in October 1995 with acute inferior 
myocardial infarction and subsequently underwent percutaneous 
transluminal coronary angioplasty with insertion of two 
Johnson and Johnson stents to the right coronary artery.  
Laboratory work showed cholesterol of 161.  On follow-up in 
November 1995, the veteran was doing well from a 
cardiovascular standpoint.  He was cleared to return to work 
the following week.  In January 1996, the veteran continued 
to do well.  He denied any abdominal pain or change in bowel 
habits, melena, or hematochezia.  In April 1996, Dr. 
Rodriguez reported that the veteran had lipid studies done in 
January, which showed cholesterol of 129, low density 
lipoprotein (LDL) of 72 and high density lipoprotein (HDL) of 
32.  On follow-up in May 1997, lipid studies were said to 
show marked improvement from baseline, but LDL remained at 
113.

In September 1997, VA outpatient treatment records from July 
and August 1997 were associated with the claims file.  These 
records were primarily duplicates of records associated with 
the file at the time of the veterans hearing.  In a VA 
outpatient note dated in July 1997, the veteran had 
complaints of longstanding low back pain with lower extremity 
radiculopathy bilaterally.  On examination by the consultant, 
he denied leg pain.  He had decreased lumbar mobility.  There 
were no muscle spasms.  The neurological evaluation was 
normal.  Straight leg raising was normal.  There was no 
sensory deficit.  The impression was chronic lumbar strain.

Also in September 1997, a number of private treatment records 
of the veteran were associated with the claims file.  These 
records date from August 1991 to July 1997.  They include 
treatment for or complaints relating to low back pain, Bells 
palsy, and heart disease.

A report of Carlos B. Saenz, M.D., discloses that in November 
1991, the veteran was referred for evaluation.  His risk 
factors for atherosclerosis included hypercholesterolemia 
(total cholesterol 248 in September 1991), smoking, and 
obesity.  A clinical impression was asymptomatic male with 
major risk factors for coronary atherosclerosis.  A left 
heart catheterization in December 1991 disclosed two vessel 
coronary artery disease.  In March 1992, Dr. Saenz reported 
follow-up for coronary artery disease and 
hypercholesterolemia.  He noted that hypercholesterolemia was 
documented in 1991, and the veteran had been advised to 
decrease calories and fat intake, but he had been 
noncompliant.

In September 1992, Harry R. Pappas, M.D., conducted an eye 
examination of the veteran. He reported that the veterans 
Bells palsy had resolved since 1980.  However, since that 
time the veteran had noticed increased sensitivity to cold 
and wind and also twitching on the left side which was 
sporadic and intermittent.  On examination, his vision was 
correctable to 20/20, and pressures were 16.  Slit lamp exam 
showed early nuclear sclerosis cataracts.  Fundus was normal.  
Findings were consistent with early cataracts and symptoms of 
post Bells palsy neuralgia on the left side.  Dr. Pappas 
advised the veteran that if the symptoms related to Bells 
palsy caused any trouble, he might want to be evaluated by a 
neurologist.

In December 1992, he had a neurological evaluation by Ronald 
Oppenheim, M.D.  The veteran complained that he had begun to 
develop some paresthesias involving the left side of the face 
about a year previously.  He also noticed frequent episodes 
of twitching and spasm involving the periocular muscles on 
the left.  The symptoms occurred frequently.  The 
paresthesias were not as much a concern to the veteran as the 
muscle activity.  On examination, his blood pressure was 
160/95, and heart sounds were normal.  Visual fields were 
intact.  The seventh cranial nerve was noted to show mild 
residuals of the old left Bells palsy.  In addition, there 
were intermittent spasms of the periorbital muscles on the 
left side resulting in the eye being forced almost shut at 
times.  The doctor stated that the symptoms were 
characteristic of a condition known as hemifacial spasm.  The 
symptoms were not life-threatening but were generally 
perceived as extremely annoying and had the capacity to 
interfere with social interaction.  The doctor stated that 
the paresthesias were somewhat unusual in association with 
the spasms, but might be related.  He stated that he doubted 
that the hemifacial spasm was directly connected with the 
Bells palsy that occurred in 1970.  Treatment options were 
discussed.

The private medical records include numerous laboratory 
reports, including HDL and LDL cholesterol levels.  The 
reports give the expected value of less than 200 mg/dl.  The 
veterans total cholesterol levels were less than 200 in 
August and November 1992, July 1993, February 1994, and June 
1996.  They were high, at 248, in September 1991.

Following review of the above-submitted medical records, the 
hearing officer issued a decision in October 1997 increasing 
the evaluation for the veterans low back disorder to 20 
percent.  

The veteran thereafter submitted duplicate treatment records 
from Carlos Saenz, M.D. and the treatment records of Gregory 
Munson, M.D., dated in September 1996 and 1997.  The veteran 
complained of low back pain but denied radicular symptoms.  
He appeared to be in no acute distress.  He arose readily out 
of the chair.  He was able to forward flex and extend quite 
well.  Straight leg raising was negative.  He seemed to be 
intact neurologically.  X-rays revealed a Grade I 
degenerative spondylolisthesis of L4 on L5.  He had 
considerable narrowing at L5-S1.  He had a wedge-shaped 
deformity of T12 that appeared to be an old compression 
fracture.  The impression was probable remote compression 
fracture related to the fall in service.  Dr. Munson felt the 
veteran had mechanical symptoms related to degenerative disc 
disease. 

The veteran was seen again by Dr. Munson in September 1997.  
He complained of progressive back pain and lower extremity 
pain.  He could walk about 100 feet and then noticed symptoms 
of discomfort in his legs.  On physical examination, he had 
no acute pain with lumbar motion.  His straight leg raising 
was negative.  Reflex, motor and sensory examinations seemed 
intact, although he did have a little difficulty toe walking.  
He did seem to be able to heel walk.  Examination of the 
lower extremities showed intact pulses and no edema.  X-rays 
revealed degenerative listhesis of L4 on L5.  Dr. Munson felt 
that at some point the veteran might have some radicular 
symptoms into his legs and some degree of claudication.  He 
recommended a Magnetic Resonance Imaging (MRI).

The veteran underwent a MRI examination in September 1997 as 
a result of low back pain.  There was no history of prior 
lumbar surgery.  The MRI revealed degenerative 
spondylolisthesis with severe stenosis, mild posterior 
osteophytic spurring and disc bulging at L5-S1 without S1 
nerve root impingement or displacement, moderate dehydration 
of the L3-4 disc, and mild degenerative dehydration of the 
remaining lumbar discs, and old anterior superior wedge 
compression deformity of T12 with a large central end-plate 
Schmorls node and benign degenerative edema changes.  Lumbar 
scoliosis was also noted.  

The veteran was seen again by Dr. Munson in late September 
1997 after the MRI for continued management of leg pain.  
Motor strength seemed unchanged.  He was able to grossly toe 
walk and heel walk.  He did not seem to demonstrate 
progressive weakness.  Dr. Munson stated that the MRI 
revealed rather severe spinal stenosis at the level of the 
degenerative listhesis at L4-5.  He discussed management of 
pain options with the veteran.  Epidural steroids seemed 
appealing to him over surgical options.


II.  Legal Analysis

Service connection for hypercholesterolemia, and hypertension 
and arteriosclerotic heart disease.


Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).

In making a claim for service connection for a disorder, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
The United States Court of Veterans Appeals (Court) has 
defined the term "well-grounded claim" as a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has further noted that "[a]lthough the 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence."  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); 38 U.S.C.A. § 5107(a) (West 
1991).  Moreover, the Court has stated that "[t]he quality 
and quantity of the evidence required to meet this statutory 
burden . . . will depend upon the issue presented by the 
claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Where the issue in a case is factual, competent lay evidence 
may suffice; however, "where the determination involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is 'plausible' or 
'possible' is required."  Id. at 93.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307 (1998).  Hypertension and 
arteriosclerosis are conditions that may be presumptively 
service connected if manifest to a degree of ten percent 
within a year of service.  38 C.F.R. § 3.309(a) (1998).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1998).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Truthfulness of the evidence is presumed in determining 
whether a claim is well-grounded.  Id. at 504.

When a disorder had its onset is a medical question involving 
medical evidence for its resolution, and therefore "competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required" to establish a well-grounded claim 
for service connection on a direct basis.  Grottveit, 5 Vet. 
App. at 93.


Hypercholesterolemia

Hypercholesterolemia, which was not noted until many years 
following discharge from service, is an abnormally large 
amount of cholesterol in the cells and plasma of the 
circulating blood.  Stedman's Medical Dictionary, 823 (26th 
ed. 1995).  The Court has held that the term disability 
as used for VA purposes refers to impairment of earning 
capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Hypercholesterolemia does not cause any impairment of earning 
capacity and is not a disease entity.  Furthermore, 
laboratory reports since 1992 have showed that the veterans 
cholesterol level is below 200 and considered within the 
target range.  In Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992), the Court noted that, "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability...In the 
absence of proof of a present disability there can be no 
valid claim."  Because hypercholesterolemia is not a 
disability, the claim for service connection is not well 
grounded.

Hypertension

Hypertension is defined as follows:  (H)igh arterial 
blood pressure.  Various criteria for its threshold have been 
suggested, ranging from 140 . . . systolic and 90 . . . 
diastolic to as high as 200 . . . systolic and 110 . . . 
diastolic.  DORLANDS Illustrated Medical Dictionary, 801 
(28th ed. 1994).  Borderline hypertension is
by consensus, that blood pressure zone between highest 
acceptable normal blood pressure and hypertensive blood 
pressure.  The Framingham Heart Study defines this as 
pressures between 140 and 160 mm Hg systolic and 90 and 95 mm 
Hg diastolic.  Stedmans Medical Dictionary, 831 (26th ed. 
1995).

The veteran did have a blood pressure reading of 144/92 on 
the separation examination.  However, this borderline reading 
was the only blood pressure reading in service which was not 
normal.  In addition, the other blood pressure reading on the 
separation examination was 136/86, or within normal limits.  
There has been no clinical evidence presented of elevated 
blood pressure readings during the one year presumptive 
period following discharge from service.  The existence of 
hypertension was not established by the clinical record until 
many years following discharge from service.  Accordingly, on 
the basis that there was not a disability in service or any 
competent medical evidence linking the current hypertension 
to service, the claim for service connection for hypertension 
is not well grounded and must be denied.

Heart Disease

In addition, there is no clinical evidence of the existence 
of any heart disease in service or for many years thereafter.  
Furthermore, there is no competent medical evidence of any 
link between the veterans current heart disease and service.  
The single borderline blood pressure reading and complaints 
of chest pain following a football injury, in the absence of 
competent medical evidence establishing the existence of 
hypertension or heart disease in service, does not make this 
claim plausible.  A cardiovascular disorder was not noted on 
the separation examination.  Because the claim for 
hypertension and heart disease is not well grounded, there is 
no duty to remand the case for a cardiovascular examination.

On the basis of the above findings, the Board can identify no 
basis in the record that would make these claims plausible.  
38 U.S.C.A. § 5107(a) (West 1991); see Grottveit at 92, 
Tirpak at 610-11; and Murphy at 81.

In Epps v. Brown, 9 Vet. App. 341 (1996), the Court stressed 
that Robinette v. Brown, 8 Vet. App. 69 (1995), held that 
38 U.S.C.A. § 5103(a) imposes an obligation upon the 
Secretary to notify an individual of what is necessary to 
complete the application in the limited circumstances where 
there is an incomplete application which references other 
known and existing evidence.  The Court found in Epps, 
however, that the appellants application was not incomplete 
and the VA was not on notice of the existence of any evidence 
which would have made the claim plausible.  In this case the 
appellant has not put the VA on notice of the existence of 
any additional evidence which would have made these claim 
plausible.


Increased ratings for a low back disorder, hemorrhoids, and 
Bells palsy

The veteran has presented a well-grounded claim for increased 
disability evaluations for his service-connected low back, 
hemorrhoids, and Bells palsy disabilities within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the ROs initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

The veterans service-connected  low back disorder is 
currently rated under Diagnostic Codes 5010-5292.  Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis (Diagnostic Code 5003) on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292, under which a 10 percent rating 
contemplates mild limitation of motion, a 20 percent rating 
contemplates moderate limitation of motion, and a 40 percent 
rating contemplates severe limitation of motion.  38 C.F.R. 
§ 4.72 (1998).

The clinical record discloses that on the September 1996 
private examination, the veteran arose readily out of the 
chair, and was able to forward flex and extend quite well.  
On the VA examination in October 1996, he had forward flexion 
to 60 degrees and backward extension to 30 degrees.  Rotation 
was to 45 degrees bilaterally.  There was no muscle spasm.  
In the VA outpatient clinic in July 1997, although he had 
decreased lumbar mobility, there were no muscle spasms.  When 
seen by the private physician in late September 1997, he was 
able to toe and heel walk and motor strength seemed 
unchanged.  He has not demonstrated more than moderate 
limitation of motion and therefore is not entitled under 
Diagnostic Code 5292 for more than the current 20 percent 
rating. 

The veteran has requested that the low back disorder be rated 
under Diagnostic Code 5293 because of claimed neurological 
problems.  Diagnostic Code 5293, intervertebral disc 
syndrome, provides for a 10 percent evaluation with mild 
symptoms and a 20 percent evaluation for a moderate disorder 
with recurring attacks.  A 40 percent evaluation contemplates 
a severe disorder with recurring attacks with intermittent 
relief.  A 60 percent evaluation contemplates a pronounced 
disorder with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71(a) (1998).

The clinical record does establish the veteran has lumbar 
disc problems.  However, on examination, he has consistently 
denied that he has radiation of pain to the lower 
extremities.  On the VA examination in October 1996, no 
neurological deficits were noted.  Straight leg raising 
testing has consistently been negative.  Sciatic neuropathy 
has never been demonstrated on any of the numerous 
examinations of record.  On the most recent examinations by 
Dr. Munson, in September 1997, motor, reflex, and sensory 
examinations seemed intact.  Accordingly, the preponderance 
of the evidence is against an increased disability rating for 
the low back disorder under Diagnostic Code 5293.

The Board is aware of the appellants complaints of low back 
pain.  In this regard the Board has considered DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as requested, in which the 
Court held that, in evaluating a service-connected disability 
involving a joint rated on limitation of motion, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

On the numerous VA and private examinations of record,  the 
only objective report of pain was on the October 1996 
examination when the veteran had evidence of pain with 
extension.  On numerous other examinations, he performed 
range of motion and straight leg raising without any 
complaints of pain noted by the examiner.  Therefore, the 
Board has determined that the veterans complaints of 
constant back pain have not been supported by adequate 
pathology and a higher rating under DeLuca is not warranted.

Hemorrhoids

A 10 percent rating is provided for large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences.  The highest, or 20 percent 
rating, may be provided for hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (1998).

On the VA examination in October 1996, the veteran had 
subjective complaints of flare-ups with swelling, pain, 
itching, and bleeding, as well as soiling his underwear due 
to the service-connected hemorrhoids.  On the examination, 
two groups of hemorrhoidal tissue were noted.  One group was 
only a skin tag, apparently a dried-out thrombosed 
hemorrhoid.  Extensive tissue within the canal was attributed 
to internal hemorrhoids.  However, there was no evidence of 
current thrombotic or irreducible hemorrhoids and the 
clinical record does not disclose the existence of anemia or 
fissures.  Therefore, the preponderance of the evidence is 
against an increased disability rating under the rating 
schedule.

Bells palsy

The appellant's Bell's palsy is evaluated pursuant to 
Diagnostic Code 8207 for impairment of the seventh (facial) 
cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8207 
(1998).  Under that code, the evaluation for seventh (facial) 
cranial nerve paralysis is dependent upon the relative degree 
of loss of innervation of the facial muscles.  A 10 percent 
evaluation is warranted for moderate incomplete paralysis, 
while a 20 percent evaluation requires severe incomplete 
paralysis.  A 30 percent rating requires complete paralysis.  

Disability for neurological conditions is to be rated in 
proportion to the impairment of motor, sensory or mental 
function.  Manifestations affecting speech or vision are to 
be rating under the appropriate schedule.  38 C.F.R. § 4.120 
(1998).  

The current 10 percent rating for Bells palsy contemplates 
moderate incomplete paralysis of the seventh or facial 
cranial nerve.  The examination by the private physician in 
September 1992 disclosed that the veteran had increased 
sensitivity to cold and wind and sporadic twitching of the 
left side of the face.  On the VA examination, he also 
reported that he had much watering of his left eye.  
Objective findings included a left blepharospasm but with 
only a mild left facial weakness in the periorbital and 
supraorbital portion of his face.  Also, only a slight drop 
of the left angle of his mouth was noted.  In addition, there 
was no indication of other neurological involvement.  
Furthermore, the residual paresis was described as mild and 
the blepharospasm was moderate.  There is no medical evidence 
that the Bells palsy residuals have affected the veterans 
vision or his speech.  In fact, the neurologist who evaluated 
the veteran in 1992 did not feel that the veterans 
hemifacial spasm was even related to the resolved Bells 
palsy. 

Therefore, a review of the complaints and findings does not 
establish more than moderate incomplete paralysis at most and 
the preponderance of the evidence is against an increased 
disability rating. 

In reaching the decision, consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

ORDER

Service connection for hypercholesterolemia, hypertension, 
and arteriosclerotic heard disease is denied.  Increased 
disability rating for a service-connected low back disorder, 
hemorrhoids, and Bells palsy is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
